DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/008,878 filed on September 1, 2020.  Claims 1-5 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 1, 2020 and July 12, 2021 have been considered by the examiner.

Drawings
The drawings received on September 1, 2020 are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,997,041 (Judd).
Regarding claim 1, Judd discloses a one-way clutch (see Fig. 1 and column 1, lines 63-64) comprising: an inner race (12) and an outer race (10) rotatable relative to each other around an identical axis; and a plurality of cams (16) provided in a circumferential direction between the inner race and the outer race, the plurality of cams each frictionally engaging the inner race and the outer race when the inner race is rotated in one direction or when the outer race is rotated in the other direction (column 2, lines 29-30), and the plurality of cams each disengaging from the inner race and the outer race when the inner race is rotated in the other direction or when the outer race is rotated in one direction (column 2, lines 30-33), wherein at least one of the inner race and the outer race includes side plates (24,26) that rotate with the inner race (column 1, lines 44-46) and positioned on both sides in an axial direction of the cams (as best seen in Fig. 2), and the plurality of cams are each configured to receive a predetermined centrifugal force to turn in an engaging direction in which the cams engage the inner 
Regarding claim 5, the one-way clutch of Judd  further comprises a retainer (18, 20) that retains each of the plurality of cams to the inner race (column 2, lines 34-36), the retainer being configured to retain each of the plurality of cams in a circumferentially equally spaced manner (as can be seen in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Judd in view of U.S. Patent No. 3,175,661 (Maurer).
Judd describes the one-way clutch being provided with lubricant which acts to cause the cams to disengage from the race by means of hydrodynamic viscous effects, but does not mention the presence of lubricant between the side plates and cams as in claim 2. Maurer is from the same field of endeavor as Judd, and discloses a similar one-way clutch having cams (5) disposed between an inner race (1) and an outer race (3), and annular side plates (23, 24) that cover a radially inner portion or a radially outer portion of end faces of each of the plurality of cams, spaces (12) between the respective end faces of the plurality of cams and inner surfaces of the side plates being filled with 
Regarding claim 3, the side plates 23, 24 cover a radially inner portion of end faces of each of the plurality of cams 5, the plurality of cams being aligned in contact with each other so that closed space 12 is formed by circumferential surfaces of adjacent cams, an outer circumferential surface 2 of the inner race 1, and inner surfaces of the radially inner side plates, the inner race including an oil passage 15, 16 that continually supplies lubricant to the closed space when the clutch freewheels.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to supply lubricant to the one-way clutch of Judd in the manner taught by Maurer in view of the suggestion of Maurer that by supplying lubricant in this manner provides a force tending to lift the cams from the race during freewheeling which results in decreased wear.  See column 2, line 23 to column 3, line 16.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Neither Judd nor Maurer disclose both the inner side plates recited in claim 3 and the outer side plates recited in claim 4. There is no apparent rationale for providing Judd and/or Maurer with both inner side plates and outer side plates as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655